Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149168-9(65)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  DIANE NASH, Personal Representative of the                                                                          Justices
  ESTATE OF CHANCE AARON NASH,
            Plaintiff-Appellee,
                                                                    SC: 149168
  v                                                                 COA: 309403
                                                                    Ottawa CC: 10-002119-NO
  DUNCAN PARK COMMISSION,
             Defendant-Appellant.
  _________________________________________/
  DIANE NASH, Personal Representative of the
  ESTATE OF CHANCE AARON NASH,
            Plaintiff-Appellee,
                                                                    SC: 149169
  v                                                                 COA: 314017
                                                                    Ottawa CC: 12-002801-NO
  DUNCAN PARK TRUST, and EDWARD
  LYSTRA, RODNEY GRISWOLD, and JERRY
  SCOTT, Individually and as Trustees of the
  DUNCAN PARK TRUST,
              Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file her brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before January 30, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2015
                                                                               Clerk